Case 2:19-cv-08866-PA-JC Document 23 Filed 05/05/20 Page 1 of 2 Page ID #:91
                                                                      JS-6


 1

 2

 3

 4

 5

 6

 7

 8                          UNITED STATES DISTRICT COURT
 9                     CENTRAL DISTRICT OF CALIFORNIA
10

11   LARRY DUNN,                           Case No.: 2:19-cv-08866-PA (JCx)
                                           Assigned to Hon. Percy Anderson
12
               Plaintiff,                  ORDER GRANTING STIPULATION
13       vs.                               FOR DISMISSAL OF THE ENTIRE
                                           ACTION
14
     HOMETOWN BUFFET, INC.; and
15   DOES 1 to 10,
16
               Defendants.
17

18

19

20

21

22

23

24

25

26
27

28


                                    [PROPOSED] ORDER
Case 2:19-cv-08866-PA-JC Document 23 Filed 05/05/20 Page 2 of 2 Page ID #:92



 1         Based on the stipulation of the parties and for good cause shown:
 2

 3         IT IS HEREBY ORDERED that the entire action be dismissed without
 4

 5   prejudice, all parties to bear their own fees and costs.
 6

 7         SO ORDERED.
 8

 9                 May 05, 2020
           DATED: _____________                       _______________________________
10
                                                      United States District Court Judge

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                  1
                                         [PROPOSED] ORDER
